Citation Nr: 9920711	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  95-36 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of osteomyelitis of the lumbar spine under the 
provisions of 38 U.S.C.A. § 1151 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which awarded compensation for additional 
disability for residuals of osteomyelitis under the 
provisions of 38 U.S.C.A. § 1151, but assigned a 
noncompensable evaluation for such additional disability.  
The veteran, who had active service from October 1942 to 
November 1945, appealed that decision to the BVA.  The case 
is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran had a history of back pain sufficient to 
warrant surgery in May 1979; prior to this date, the veteran 
maintained full-time employment as a supervisor in a cement 
factory.

2.  Following additional VA back surgery in December 1980, 
the veteran developed osteomyelitis; residuals of this 
infection, to include ankylosis of the lumbar spine, resulted 
in his current unemployability.


CONCLUSION OF LAW

1.  Prior to May 1979, the criteria for a 20 percent 
evaluation for the veteran's back condition were met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).

2.  Following surgery in December 1980 and the resultant 
osteomyelitis, the criteria for a 100 percent evaluation for 
the veteran's back condition were met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1),  4.71a, 
Diagnostic Code 5293 (1998).

3.  The criteria for an 80 percent evaluation for additional 
disability associated with residuals of osteomyelitis of the 
lumbar spine have been met.  38 U.S.C.A. §§ 1151, 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1),  4.71a, Diagnostic 
Code 5293 (1998).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent law provides that where a veteran suffers an injury 
or an aggravation of an injury resulting in additional 
disability by VA hospital, medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  38 U.S.C.A. § 1151 (West 
1991).

Applicable regulations provide that where it is determined 
that there is additional disability resulting from a disease 
or injury or an aggravation of an existing disease or injury 
suffered as a result of VA medical or surgical treatment, 
compensation will be payable for such additional disability.  
In determining that additional disability exists, the 
following considerations will govern:  The veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately; 
and, as applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuous or natural progress of disease or injuries 
for which treatment was authorized.  In determining whether 
such additional disability resulted from a disease or an 
injury or an aggravation of an existing disease or injury 
suffered as the result of VA medical or surgical treatment or 
hospitalization, the following considerations will govern:  
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith; and the mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of VA medical or surgical 
treatment or hospitalization.  38 C.F.R. § 3.358(a)(b)(c).

A review of the record indicates that the veteran has had a 
long history of nonservice-connected back pain.  In 1979 and 
1980, the veteran underwent surgical procedures at a VA 
medical facility in an attempt to alleviate such pain.  
Following the second procedure in December 1980, the veteran 
developed osteomyelitis.  By rating decision dated in July 
1995, the RO found that additional disability had been caused 
by VA surgical intervention and awarded benefits under the 
provisions of 38 U.S.C.A. § 1151.  However, the RO assigned a 
noncompensable evaluation for such additional disability on 
the basis that the veteran's physical condition immediately 
prior to VA surgical intervention was ratable at the maximum 
60 percent level under the provisions of Diagnostic Code 5293 
and, therefore, his post-surgical condition could not be 
rated any higher than the maximum 60 percent evaluation. 

The veteran contends that as a result of the post-surgical 
infection his back condition was aggravated far beyond the 
natural progression of any disease process associated with 
his back. The veteran attributes severe pain, difficulty 
walking and an inability to return to work with the surgical 
procedure undertaken in 1980 and the subsequent complication 
of osteomyelitis.  

The claims folder contains little medical evidence regarding 
the veteran's back condition prior to VA surgery in 1979.  
There is a neurosurgical progress note dated in March 1979 
which indicates that the veteran had low back pain for 
several years and currently had difficulty walking.  The 
veteran underwent a laminectomy in May 1979; a June 1979 
progress note indicated that the veteran was doing "fairly 
well."  A September 1979 progress note revealed that the 
veteran currently worked 14-hour days at a cement factory.

However, following the veteran's second surgical procedure in 
December 1980 and the subsequent infection, the medical 
evidence revealed a severe and progressive decline in the 
veteran's condition.  In a September 1982 progress note, a VA 
physician indicated that the veteran was unable to return to 
work secondary to disability from osteomyelitis.  A December 
1993 MRI revealed severe malalignment of the lumbar spine.  
On VA examination in December 1996, it was noted that the 
veteran's spine was immobile and he had difficulty dressing 
and undressing.  It was also indicated that he used a cane 
for walking.  On VA examination in October 1997, it was noted 
that the veteran had no current evidence of osteomyelitis, 
but had ankylosis of the lumbar spine.  It was indicated 
further that the fusion and ankylosis found were associated 
with the osteomyelitic process that occurred following the 
veteran's surgery.       

Although extensive clinical findings were made by a VA 
neurologist and orthopedist during examination in October 
1997, it was unclear that the veteran's claims folder had 
been reviewed in conjunction with such examination.  In 
addition, specific medical opinions regarding the level of 
additional disability and employability of the veteran were 
not provided.  Accordingly, the Board requested an additional 
expert medical opinion based on a review of all of the 
medical records as to the degree of functional impairment 
attributable to residuals of the surgical procedure in 
December 1980 and the resulting osteomyelitis versus the 
natural progress of the veteran's underlying back disease.  
The expert was asked to compare and contrast the medical 
evidence immediately prior and subsequent to surgical 
intervention to assess the effects of surgery and the 
resultant infection on the veteran's back condition.  
Moreover, the expert was requested to offer an opinion as to 
the employability of the veteran (or at least his functional 
ability to perform work-related activities such as sitting 
and standing) prior to surgical intervention and the 
employability of the veteran following surgery and the 
resultant infection.

In April 1999, a VA orthopedist provided his expert medical 
opinion following a detailed review of the claims folder.  
The orthopedist noted the veteran's surgery in 1979 which did 
not appear to relieve his preexisting back pain and the 
subsequent follow-up procedures which culminated in 
additional surgery in December 1980 and resultant 
osteomyelitis.  According to the VA orthopedist, although the 
veteran had back pain prior to the 1979 initial surgical 
procedure, he worked as a supervisor in a cement factory up 
until the surgery and was able to return to work, at least 
temporarily, after the 1979 procedure.  Notwithstanding the 
fact that the veteran apparently attempted to secure some 
type of retirement prior to his second surgery, the 
orthopedist indicated that "the discitis and osteomyelitis 
which he suffered as a direct result of the December, 1980, 
surgical intervention greatly worsened his condition and made 
it permanent."    

As for the veteran's pre-surgical versus post-surgical 
condition, as well as his employability, the VA expert noted 
that prior to the surgeries in 1979 and 1980 the veteran had 
back pain sufficient to require surgery, but he was 
ambulatory and functional in the workplace.  After the 1980 
surgery, the veteran essentially was immobilized by the 
discitis and osteomyelitis for a period of about twelve 
months and, although he was able to get up and walk about 
more freely, was unable ever to return to work.  According to 
the VA orthopedist, "[t]he difference, therefore, is the 
difference between being employed, which he was prior to the 
surgeries, and being unemployable, which he was after the 
surgeries."  The orthopedist went on to note that although 
there was no present evidence of active osteomyelitis or of 
discitis, as a result of the osteomyelitis the veteran ended 
up with two of his vertebral bodies (L3 and L4) fused 
anteriorly, as well as the persistence of local pain and 
pressure on one or more of his nerves which caused leg pain. 

Since compensation is payable only for the additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA medical or surgical treatment, the Board must 
determine what the veteran's pre-surgical level of disability 
was compared to his post-surgical level of disability.  The 
RO found that the veteran's pre-surgical back condition met 
the criteria for a 60 percent disability rating under the 
provisions of 38 C.F.R. § Diagnostic Code 5293.  Although the 
medical evidence regarding the veteran's back condition prior 
to VA surgical intervention is sparse, based on the available 
facts, the Board finds that the veteran's back condition was 
not more than moderate prior to surgery.  Significantly, the 
veteran was able to maintain full-time employment in a 
position which, by his own testimony, required him to stoop, 
walk, and climb ladders; however, the evidence also revealed 
back pain sufficient to warrant surgery.  A moderate back 
disability warrants a 20 percent evaluation under the 
criteria noted in Diagnostic Code 5293, in addition to that 
listed under Diagnostic Code 5292. 

Moreover, the Board finds that a 100 percent disability 
evaluation is warranted for the veteran's post-surgical 
condition.  Although a 60 percent evaluation is the maximum 
evaluation warranted under the schedular criteria, the Board 
notes that it is required to address the applicability of an 
extraschedular evaluation when the veteran's disability is 
productive of such an exceptional or unusual disability 
picture so as to render impractical the applicability of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(1998).  

In this regard, there are at least two medical opinions 
linking the veteran's current unemployability to his back 
disability.  The most recent opinion in April 1999 was 
provided by an orthopedist following a complete review of the 
claims folder.  Accordingly, the Board finds that a 100 
percent evaluation is warranted under the provisions of  
38 C.F.R. § 3.321(b)(1).  Therefore, the veteran is entitled 
to an 80 percent disability evaluation for residuals of 
osteomyelitis of the lumbar spine, the difference between a 
pre-surgical 20 percent evaluation and a post-surgical 100 
percent evaluation.  To this extent, the appeal is granted.  



ORDER

Subject to the law and regulations governing the award of 
monetary benefits, an 80 percent evaluation for residuals of 
osteomyelitis of the lumbar spine under the provisions of 
38 U.S.C.A. § 1151 (West 1991) is warranted.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

